DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 states, “the bevel is located closer than the end surface to an outer periphery of the first surface”. This claim language appears to point to figure 13 which is an alternative embodiment having the bevel facing an exterior area. However claim 1 specifies the bevel forms an “interior angle” which requires the bevel to be on the interior area. Dependent Claim 3 appears to conflict with the independent Claim 1 and requires revision/amending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US PG. Pub. 2010/0085719) in view of Okawa et al. (US PG. Pub. 2020/0256752).

Regarding claim 1 – Lu teaches a component (figs. 1-2, 170 [paragraph 0034] Lu states, “shielding cover 170”) comprising: a main member (170a [paragraph 0028] Lu states, “top wall 170a”) that includes a first surface (lower surface of main member 17a) that opposes a circuit board (110 [paragraph 0025] Lu states, “the substrate 110 is, for example, a printed circuit board (PCB),”), the component (170) being mounted to the circuit board (110) during an assembly procedure (see figs. 1-2); and a plurality of legs (172 [paragraph 0028] Lu states, “The first lead 172 includes a leg 172a and a base 172b”) that protrude from the first surface, the plurality of legs (172) having ends (172b), wherein the component (170) is mounted on the circuit board (110) with the ends (172b) of the plurality of legs (172) fixed to the circuit board (110), each of the ends of the plurality of legs (172) includes an end surface that opposes the circuit board (110) at time of the assembly procedure (claimed structures shown in figures 1-2).
 	Lu fails to teach a bevel that is continuous with the end surface and inclined with respect to the end surface, and an interior angle formed between the end surface and the bevel is larger than or equal to 120° and smaller than or equal to 170°.
 	Okawa teaches a component (fig. 1A, 50 [paragraph 0028] Okawa states, “cap 50”) having a leg (see leg of cap 50 in contact with pad 51) with a bevel (551 [paragraph 0033] Okawa states, “included surface 551”) that is continuous with the end surface (51 [paragraph 0032] Okawa states, “end surface 51”) and inclined with respect to the end surface (claimed structure shown in figure 1A), and an interior angle formed between the end surface and the bevel is larger than or equal to 120° and smaller than or equal to 170° ([paragraph 0035] Okawa states, “The angle of the inclined surface 551, which is a tapered surface, with respect to a surface of the base material 20 is an acute angle (for example, about 30 to 60 degrees)”; therefore the angle between the end surface and the bevel will be 180° – (30° to 60°) = 150° to 120°).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component having a main member and a plurality of legs extending from the main member joined to a PCB as taught by Lu with the legs having an interior bevel/incline to the end surface between 120° to 170° as taught by Okawa because Okawa states, “The inclined surface 551 defines a reservoir region for the conductive adhesive 70 so that the conductive adhesive 70 that spreads toward the inside of the cap 50 (inside of the tube) can be received. Thus, spreading of the conductive adhesive 70 toward the inside can be reduced to prevent the conductive adhesive 70 from coming into contact with the pad electrodes 30” [paragraph 0033].

Regarding claim 2 – Lu in view of Okawa teach the component according to claim 1, wherein the plurality of legs (Lu; figs. 1-2, 172) are arranged at a periphery of the first surface (surface of main member 170a), and the bevel (Okawa; fig. 1A, 551) of each of the plurality of legs (53) is located further, than the end surface (51), from an edge of the first surface (edge of top surface of cap 50) closest to the leg (53; figure 1A of Okawa shows the bevel 551 being located at the inner side of the leg 53 and appears to meet the claimed limitation; the required plurality of legs is taught by Lu as discussed in the obviousness rejection of claim 1 above).

Regarding claim 4 – Lu in view of Okawa teach the component according to claim 1, wherein the bevel (fig. 1A, 551) extends throughout (claimed structure shown in figure 1A) an edge of the end surface (51).

Regarding claim 5 – Lu in view of Okawa teach the component according to Claim 1, wherein, in each of the plurality of legs (Lu; figs. 1-2, 172), an area of an image obtained by perpendicularly projecting the bevel (Okawa; fig. 1, 551) on a cross section parallel to the end surface at a largest height of the bevel from the end surface appears larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section (figure 1A of Okawa appears to show the end surface taking up more than 50% and less than 90% when viewed in a plan view or as shown in the vertical portions of the cross section of figure 1A).
 	Lu in view Okawa do not explicitly teach an area of an image obtained by perpendicularly projecting the bevel on a cross section parallel to the end surface at a largest height of the bevel from the end surface is larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bevel taking up 10-50% of the area of the end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Okawa considers the dimension of the bevel and end surface and states, “Since the cap 50 is pushed into the conductive adhesive 70 in this manner, the conductive adhesive 70 not only adheres to the ground-electrode-side end surface 51 over the entire area thereof, but also adheres to a small portion of the inclined surface 551” [paragraph 0047]. Controlling the amount of bevel in relation to the end surface will increase the surface area for securement by the solder while maintaining the overall bonding strength between the main member legs and the circuit board.

Regarding claim 6 – Lu in view of Okawa teach the component according to Claim 2, wherein, in each of the plurality of legs (Lu; figs. 1-2, 172), an area of an image obtained by perpendicularly projecting the bevel (Okawa; fig. 1, 551) on a cross section parallel to the end surface at a largest height of the bevel from the end surface appears larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section (figure 1A of Okawa appears to show the end surface taking up more than 50% and less than 90% when viewed in a plan view or as shown in the vertical portions of the cross section of figure 1A).
 	Lu in view Okawa do not explicitly teach an area of an image obtained by perpendicularly projecting the bevel on a cross section parallel to the end surface at a largest height of the bevel from the end surface is larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bevel taking up 10-50% of the area of the end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Okawa considers the dimension of the bevel and end surface and states, “Since the cap 50 is pushed into the conductive adhesive 70 in this manner, the conductive adhesive 70 not only adheres to the ground-electrode-side end surface 51 over the entire area thereof, but also adheres to a small portion of the inclined surface 551” [paragraph 0047]. Controlling the amount of bevel in relation to the end surface will increase the surface area for securement by the solder while maintaining the overall bonding strength between the main member legs and the circuit board.

Regarding claim 8 – Lu in view of Okawa teach the component according to Claim 4, wherein, in each of the plurality of legs (Lu; figs. 1-2, 172), an area of an image obtained by perpendicularly projecting the bevel (Okawa; fig. 1, 551) on a cross section parallel to the end surface at a largest height of the bevel from the end surface appears larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section (figure 1A of Okawa appears to show the end surface taking up more than 50% and less than 90% when viewed in a plan view or as shown in the vertical portions of the cross section of figure 1A).
 	Lu in view Okawa do not explicitly teach an area of an image obtained by perpendicularly projecting the bevel on a cross section parallel to the end surface at a largest height of the bevel from the end surface is larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bevel taking up 10-50% of the area of the end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Okawa considers the dimension of the bevel and end surface and states, “Since the cap 50 is pushed into the conductive adhesive 70 in this manner, the conductive adhesive 70 not only adheres to the ground-electrode-side end surface 51 over the entire area thereof, but also adheres to a small portion of the inclined surface 551” [paragraph 0047]. Controlling the amount of bevel in relation to the end surface will increase the surface area for securement by the solder while maintaining the overall bonding strength between the main member legs and the circuit board.

Regarding claim 15 – Lu teach a component (figs. 1-2, 170 [paragraph 0034] Lu states, “shielding cover 170”), comprising: a main member (170a [paragraph 0028] Lu states, “top wall 170a”) including a first surface; and a plurality of legs (172 [paragraph 0028] Lu states, “The first lead 172 includes a leg 172a and a base 172b”) protruding from the first surface (see figs. 1-2), wherein each of the plurality of legs (172) includes an end surface (172b).
 	Lu does not teach an end surface and a bevel, the bevel being continuous with the end surface and inclined with respect to the end surface, and wherein an interior angle formed between the end surface and the bevel is larger than or equal to 120° and smaller than or equal to 170°.
 	Okawa teaches a component (fig. 1A, 50 [paragraph 0028] Okawa states, “cap 50”) having a leg (see leg of cap 50 in contact with pad 51) including an end surface (51 [paragraph 0032] Okawa states, “end surface 51”) and a bevel (551 [paragraph 0033] Okawa states, “included surface 551”), the bevel (551) being continuous with the end surface and inclined with respect to the end surface (claimed structure shown in figure 1A), and wherein an interior angle formed between the end surface (51) and the bevel (551) is larger than or equal to 120° and smaller than or equal to 170° ([paragraph 0035] Okawa states, “The angle of the inclined surface 551, which is a tapered surface, with respect to a surface of the base material 20 is an acute angle (for example, about 30 to 60 degrees)”; therefore the angle between the end surface and the bevel will be 180° – (30° to 60°) = 150° to 120°).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component having a main member and a plurality of legs as taught by Lu with the legs having an interior bevel/incline to the end surface between 120° to 170° as taught by Okawa because Okawa states, “The inclined surface 551 defines a reservoir region for the conductive adhesive 70 so that the conductive adhesive 70 that spreads toward the inside of the cap 50 (inside of the tube) can be received. Thus, spreading of the conductive adhesive 70 toward the inside can be reduced to prevent the conductive adhesive 70 from coming into contact with the pad electrodes 30” [paragraph 0033].

Regarding claim 16 – Lu in view of Okawa teach the component of claim 15, wherein each end surface (Lu; fig. 3, 172b) and bevel (Okawa; fig. 1A, 551 having conductive adhesive 70) of the plurality of legs (172) is attached to a circuit board (110 [paragraph 0025] Lu states, “the substrate 110 is, for example, a printed circuit board (PCB),”) with solder (180 [paragraph 0032] Lu states, “the conductive material 180 includes conductive paste or solder paste”).

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Okawa et al. as applied to claim 1 above, and further in view of Chen et al. (US PG. Pub. 2005/0168952).

Regarding claim 3 – Lu in view of Okawa teach the component according to claim 1, wherein the plurality of legs (Lu; figs. 1-2, 172) are arranged at a periphery of the first surface (bottom surface of main member 17a), but fail to teach wherein the bevel is located closer than the end surface to an outer periphery of the first surface.
 	Chen teaches a component (fig. 4, 20 [paragraph 0027] Chen states, “lid 20”) wherein the bevel (22 [paragraph 0027] Chen states, “cut-away portion 22”) is located closer than the end surface (flat bottom area of leg 20b) to an outer periphery of the first surface (figure 4 shows the bevel 22 facing out and being closer to the periphery of the first surface of the main member 20a).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component having a plurality of legs with a bevel adjacent to the end surface of a leg as taught by Lu in view of Okawa with the bevel being closer to the periphery of the first surface of the main member as taught by Chen because Chen states, “the applied amount and coverage of the adhesive 30 can be easily observed and inspected from the cut-away portion 22 and then can be adjusted if necessary, so as to prevent flash of the adhesive 30 and to achieve satisfactory adhesion between the lid 20 and the substrate 10 in the use of an optimal amount of the adhesive 30. Moreover, the cut-away portion 22 formed on the support portion 20b of the lid 20 also increases the bonding area between the lid 20 and the substrate 10, making the lid 20 more strongly attached to the substrate 10 and thereby enhancing the bonding strength between the lid 20 and the substrate 10” [paragraph 0029].

Regarding claim 7 – Lu in view of Okawa teach the component according to Claim 3, wherein, in each of the plurality of legs (Lu; figs. 1-2, 172), an area of an image obtained by perpendicularly projecting the bevel (Okawa; fig. 1, 551) on a cross section parallel to the end surface at a largest height of the bevel from the end surface appears larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section (figure 1A of Okawa appears to show the end surface taking up more than 50% and less than 90% when viewed in a plan view or as shown in the vertical portions of the cross section of figure 1A).
 	Lu in view Okawa do not explicitly teach an area of an image obtained by perpendicularly projecting the bevel on a cross section parallel to the end surface at a largest height of the bevel from the end surface is larger than or equal to 10% and smaller than or equal to 50% of an area of the plane cross section.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bevel taking up 10-50% of the area of the end surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Okawa considers the dimension of the bevel and end surface and states, “Since the cap 50 is pushed into the conductive adhesive 70 in this manner, the conductive adhesive 70 not only adheres to the ground-electrode-side end surface 51 over the entire area thereof, but also adheres to a small portion of the inclined surface 551” [paragraph 0047]. Controlling the amount of bevel in relation to the end surface will increase the surface area for securement by the solder while maintaining the overall bonding strength between the main member legs and the circuit board.

Claim(s) 9-12, 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Okawa et al. as applied to claim 1 above, and further in view of Kay et al. (US Patent 6462436).

Regarding claim 9 – Lu in view of Okawa teach the component according to Claim 1, but fails to explicitly teach wherein the main member comprises metal.
 	Kay teaches a component (fig. 3) having a main member (220 [column 8 line 17] Kay states, “EMI shield 220”) wherein the main member (220) comprises metal ([column 8 lines 17-22] Kay states, “EMI shield 220…sheet metal, magnesium, pot-metal, aluminum”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component having a main member acting as an EMI shield as taught by Lu in view of Okawa with the main member being made of a metal as taught by Kay because Kay states, “is preferably comprised of materials, which substantially reflect and/or absorb EMI signals” [column 8 lines 18-19].

Regarding claim 10 – Lu in view of Okawa and Kay teach the component according to Claim 9, wherein the plurality of legs (Lu; figs. 1-2, 172) separate the main member (170a) from the circuit board (110) by a predetermined amount (see gap that accommodates components 120/190 therein).

Regarding claim 11 – Lu in view of Okawa and Kay teach the component according to Claim 10, wherein: the predetermined amount (Lu; figs. 1-2, see gap that accommodates components 120/190 therein) is sized to accommodate an electronic component (120 [paragraph 0025] Lu states, “chip 120”) between the main member (170a) and the circuit board (110).

Regarding claim 12 – Lu in view of Okawa and Kay teach the component according to Claim 11, wherein: the main member (Kay; fig. 3, 220) shields the electronic component from RF energy ([column 7 & 1 lines 50, 58-62 & 12-15] Kay states, “EMI shield 220… A component 201 in all aspects of the invention may be shielded to substantially prevent EMI signals from interfering with the component 201, or may be shielded to substantially prevent EMI signals from being emitted by the component 201 from the shielded area…electromagnetic interference (EMI) shields to limit the likelihood of signal interferences from electromagnetic waves, such as those caused by radio-frequency (RF) signals”).

Regarding claim 14 – Lu in view of Okawa and Kay teach the component according to Claim 1, further comprising: solder (Lu; fig. 3, 180 [paragraph 0032] Lu states, “the conductive material 180 includes conductive paste or solder paste”) disposed between the circuit board (110) and the respective end surfaces (Okawa; fig. 1A, 51) and bevels (551) of the ends of the plurality of legs (Lu; fig. 3, 172).

Regarding claim 17 – Lu in view of Okawa teach the component according to Claim 16, but fails to explicitly teach wherein the main member comprises metal.
 	Kay teaches a component (fig. 3) having a main member (220 [column 8 line 17] Kay states, “EMI shield 220”) wherein the main member (220) comprises metal ([column 8 lines 17-22] Kay states, “EMI shield 220…sheet metal, magnesium, pot-metal, aluminum”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component having a main member acting as an EMI shield as taught by Lu in view of Okawa with the main member being made of a metal as taught by Kay because Kay states, “is preferably comprised of materials, which substantially reflect and/or absorb EMI signals” [column 8 lines 18-19].

Regarding claim 18 – Lu in view of Okawa and Kay teach the component according to Claim 17, wherein the plurality of legs (Lu; figs. 1-2, 172) separate the main member (170a) from the circuit board (110) by a predetermined amount (see gap that accommodates components 120/190 therein).

Regarding claim 19 – Lu in view of Okawa and Kay teach the component according to Claim 18, wherein: the predetermined amount (Lu; figs. 1-2, see gap that accommodates components 120/190 therein) is sized to accommodate an electronic component (120 [paragraph 0025] Lu states, “chip 120”) between the main member (170a) and the circuit board (110).

Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. in view of Okawa et al. and Kay et al. as applied to claim 12 above, and further in view of Thiruvarankan (US PG. Pub. 2018/0048399).

Regarding claim 13 – Lu in view of Okawa and Kay teach the component according to claim 12, but fails to explicitly teach wherein: the RF energy is in an inclusive range of 30 GHz through 300 GHz.
 	Thiruvarankan teaches a component (fig. 1B, 102 [paragraph 0012] Thiruvarankan states, “RF shielded chamber 102”) having a main member (top member) shielding RF energy wherein: the RF energy is in an inclusive range of 30 GHz through 300 GHz ([paragraph 0012] Thiruvarankan states, “The outer shield layer reduces outside RF electromagnetic fields (e.g., having frequencies in the range from around 3 kHz to 300 GHz) from reaching the interior space, e.g., by virtue of the size, shape, and thickness of the outer shield layer and the material composition of the outer shield layer”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component having a main member acting as an EMI/RF shield as taught by Lu in view of Okawa and Kay with the shielding frequency including a range of 30 GHz to 300 GHz as taught by Thiruvarankan because Thiruvarankan states, “so that power delivered to output ports of the antenna array is substantially uniform regardless of where the wireless device is placed within the RF chamber.” [paragraph 0004]. Eliminating the incoming RF energy will reduce the noise/interference for the components within the component/shield structure.

Regarding claim 20 – Lu in view of Okawa and Kay teach the component according to claim 19, but fail to teach wherein: the main member shields the electronic component from RF energy in an inclusive range of 30 GHz through 300 GHz.
 	Thiruvarankan teaches a component (fig. 1B, 102 [paragraph 0012] Thiruvarankan states, “RF shielded chamber 102”) wherein: the main member (top member) shields the electronic component from RF energy in an inclusive range of 30 GHz through 300 GHz ([paragraph 0012] Thiruvarankan states, “The outer shield layer reduces outside RF electromagnetic fields (e.g., having frequencies in the range from around 3 kHz to 300 GHz) from reaching the interior space, e.g., by virtue of the size, shape, and thickness of the outer shield layer and the material composition of the outer shield layer”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component having a main member acting as an EMI/RF shield as taught by Lu in view of Okawa and Kay with the shielding frequency including a range of 30 GHz to 300 GHz as taught by Thiruvarankan because Thiruvarankan states, “so that power delivered to output ports of the antenna array is substantially uniform regardless of where the wireless device is placed within the RF chamber.” [paragraph 0004]. Eliminating the incoming RF energy will reduce the noise/interference for the components within the component/shield structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847